
	

114 HR 507 IH: Congress is Not a Career Act
U.S. House of Representatives
2015-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 507
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2015
			Mr. Nugent introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To allow Members of Congress to decline certain retirement benefits and contributions by the
			 Federal Government, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Congress is Not a Career Act. 2.Granting Members of Congress the option to decline certain benefits (a)Federal Employees Retirement System opt outSection 8401(20) of title 5, United States Code, is amended by striking , and who and all that follows through 2004.
 (b)Thrift Savings Plan agency contribution opt outSection 8432(c) of such title is amended by adding at the end the following:  (4) (A)Notwithstanding any other provision of this subsection, contributions under paragraphs (1) through (3) may not be made in the case of any Member who makes an election under subparagraph (B).
 (B)Any Member may, by written notice to the official by whom such Member is paid, elect not to receive contributions under this subsection. An election under this subparagraph—
 (i)shall be effective with respect to pay periods beginning on or after the date on which such election is made; and
 (ii)shall be irrevocable..  